Case 3:21-cv-00353-MMH-MCR Document 24 Filed 07/09/21 Page 1 of 2 PageID 94




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


MITCHELL A. HARRIS,

                   Plaintiff,

v.                                             Case No. 3:21-cv-353-MMH-MCR

CORIZON HEALTH, INC., 1 et al.,

                 Defendants.
________________________________

                                     ORDER

      Defendant Corizon’s Motion for Limited Discovery (Doc. 12) is

GRANTED. Defendant Corizon may conduct early limited discovery as to the

Plaintiff’s medical and grievance records, classification file, and overall inmate

record from the Florida Department of Corrections.

      Also before the Court are Plaintiff’s Advisories to the Court (Docs. 13, 17,

20) indicating service by regular U.S. Mail through signed “green card receipts”

and returned undeliverable mail. Plaintiff is advised that service of process is

not complete upon receipt by U.S. Mail. Fed. R. Civ. P. 4(c). As the Court

previously advised, Plaintiff may (1) request a person who is at least 18 years

old and not a party to the case, such as a process server or the County Sheriff



1The Clerk is directed to correct the name of Defendant “Corizon of Florida, LLC” to
“Corizon Health, Inc.” See Motion (Doc. 12).
Case 3:21-cv-00353-MMH-MCR Document 24 Filed 07/09/21 Page 2 of 2 PageID 95




for a fee, to serve the summons and complaint; or (2) request a waiver of service

by first-class mail. See Order (Doc. 8). Service is complete upon the filing of

the waiver of service. Fed. R. Civ. P. 4(d)(4). If a defendant does not agree to

waive service, Plaintiff is responsible for personal service within the time

provided, and “expenses later incurred in making service” must be imposed on

that defendant. Fed. R. Civ. P. 4(d)(2). Plaintiff is directed to review Federal

Rule of Civil Procedure 4(c) and (d), and the Court’s Guide for Proceeding

Without a Lawyer, a copy of which will be provided with this Order. Notably,

waivers of service have been filed by Corizon Health, Inc., Daniel Cherry,

Ernesto Perez-Lugo, Mark S. Inch, and Thomas Reimers (Docs. 11, 15, 16, 21,

22).

        The Clerk shall send to Plaintiff a copy of the docket and the Court’s

“Guide for Proceeding Without a Lawyer.”

        DONE AND ORDERED at Jacksonville, Florida, this 9th day of July,

2021.




caw 7/9
c:
Mitchell A. Harris, #A50605
Counsel of Record

                                       2
